In an action, inter alia, to recover the cost of cleaning and removing a petroleum discharge pursuant to Navigation Law § 181, the defendant appeals from stated portions of an order of the Supreme Court, Suffolk County (D’Emilio, J.), entered July 30, 1999, which, inter alia, denied its motion for leave to amend its answer.Ordered that the order is affirmed insofar as appealed from, with costs.The Supreme Court providently exercised its discretion in denying the defendant’s motion for leave to amend its answer to assert the affirmative defense of sabotage, given the unexplained, approximately one-year delay in making the motion, and the dubious merit of the proposed defense (see, Navigation Law § 181 [4]; Branch v Abraham & Strauss Dept. Store, 220 AD2d 474).The defendant’s remaining contentions are without merit. Ritter, J. P., Sullivan, Florio and Feuerstein, JJ., concur.